
	

113 HR 2951 IH: To require certain preconditions for allowing premium tax credits, reductions in cost-sharing, and funding of Navigators and related Exchange enrollment activities, and for other purposes.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2951
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require certain preconditions for allowing premium tax
		  credits, reductions in cost-sharing, and funding of Navigators and related
		  Exchange enrollment activities, and for other purposes.
	
	
		1.Preconditions for premium tax
			 credits, reductions in cost-sharing, and funding of Navigators and related
			 Exchange enrollment activities
			(a)In
			 generalNotwithstanding any
			 other provision of law, no premium tax credit shall be allowed under section
			 36B of the Internal Revenue Code of 1986, no reduction in cost-sharing shall be
			 allowed under section 1402 of the Patient Protection and Affordable Care Act
			 (42 U.S.C. 18071), and no funds may be awarded under section 1311 of such Act
			 (42 U.S.C. 18031) for the operation of a Navigator program under subsection (i)
			 of such section or for facilitation or advocacy for enrollment under
			 subsections (d)(6)(B) and (E) of such section, until—
				(1)1 year after the date the Secretary
			 certifies to Congress that the ACA verification methods (as defined in
			 subsection (c)(1))—
					(A)have been tested
			 to verify their accuracy; and
					(B)have safeguards in
			 place to protect personally identifiable information; and
					(2)the Inspector General of the Department of
			 Health and Human Services reviews such verification methods and certifies to
			 Congress—
					(A)the quality,
			 accuracy, response time, and integrity of such verification methods; and
					(B)that the level of
			 improper subsidy payments is not likely to exceed 3 percent of the level of the
			 total subsidy payments (as defined in subsection (c)(3)).
					(b)Subsequent
			 annual certification of verification methods
				(1)In
			 generalThe Inspector General of the Department of Health and
			 Human Services shall annually review the quality, accuracy, response time, and
			 integrity of the ACA verification methods in order to determine the level of
			 improper subsidy payments as a percentage of the level of total subsidy
			 payments.
				(2)Suspension if
			 excessive improper subsidy paymentsIf the Inspector General
			 determines for a year as a result of such review that the level of improper
			 subsidy payments is projected to exceed 3 percent of the level of total subsidy
			 payments, for years beginning after the date of such determination awards shall
			 be suspended until such time as the Secretary and the Inspector General certify
			 that the level of improper subsidy payments is not likely to exceed 3 percent
			 of the level of total subsidy payment.
				(c)DefinitionsIn
			 this section:
				(1)The term ACA verification
			 methods means the verification methods required under subsections (c)(4)
			 and (d) of section 1411 of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18081).
				(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 in consultation with the Secretary of the Treasury and other appropriate
			 Federal officials in implementing section 1411 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18081).
				(3)The term
			 subsidy payments means premium tax credits allowed under section
			 36B of the Internal Revenue Code of 1986 and reductions in cost-sharing
			 effected under section 1402 of the Patient Protection and Affordable Care Act
			 (42 U.S.C. 18071).
				
